DETAILED ACTION
Applicant's response to the Office Non-Final Action filed on 3/23/2022 is acknowledged.
Applicant amended claim 17; and cancelled claims 18-20. 
Applicant added claims 21-23.

Allowable Subject Matter
Claims 1-17 and 21-23 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 1 would be allowable because a closest prior art, Yang (US 2020/0168607), discloses a first gate structure G(1) (Fig. 3B, paragraph 0051), a second gate structure G(2) (Fig. 3B, paragraph 0051), and a third gate structure G(3) (Fig. 3B, paragraph 0051) above the substrate 308 (Fig. 3B) and arranged in a first direction (horizontal direction in Fig. 3B; and see horizontal direction in Fig. 3A), wherein the first G(1) (Fig. 3B), second G(2) (Fig. 3B), and third G(3) (Fig. 3B) gate structures extend in a second direction (stacking direction in Fig. 3B; and see vertical direction in Fig. 3A) different from the first direction (horizontal direction in Fig. 3B; and see horizontal direction in Fig. 3A), and the second gate structure G(2) (Fig. 3B) is between the first G(1) (Fig. 3B) and third G(3) (Fig. 3B) gate structures but fails to disclose a first source/drain region extending from the first gate structure to the third gate structure, the first source/drain region is at a first end of the second gate structure, and the first source/drain region is spaced apart from the second gate structure in a top view. Additionally, the prior art does not teach or suggest a semiconductor device comprising: a first source/drain region extending from the first gate structure to the third gate structure, the first source/drain region is at a first end of the second gate structure, and the first source/drain region is spaced apart from the second gate structure in a top view in combination with other elements of claim 1.
In addition, claim 9 would be allowable because a closest prior art, Oh et al. (US 2017/0338229), discloses a first gate structure (fourth GP from the left corner of Fig. 14A, paragraph 0064) crossing over the first (second top AP Fig. 14A) and second (top AP Fig. 14A) semiconductor fins and extending from a first end (top end of fourth GP from the left corner of Fig. 14A) of the first gate structure to a second end (bottom end of fourth GP from the left corner of Fig. 14A) of the first gate structure in the first direction (vertical direction in Fig. 14A); and a second gate structure (third GP from the left corner of Fig. 14A, paragraph 0064) crossing over the second semiconductor fin (top AP Fig. 14A) spaced apart from the first semiconductor fin (second top AP Fig. 14A), and extending from a third end (top end of third GP from the left corner of Fig. 14A) of the second gate structure to a BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/QL/qlApplication No.: 16/871,499Docket No.: 2519-0530PUS1Reply to Office Action of June 14, 2021Page 7 of 12fourth end (bottom end of third GP from the left corner of Fig. 14A) of the second gate structure in the first direction (vertical direction in Fig. 14A) but fails to disclose the first end of the first gate structure is misaligned with the third end of the second gate structure. Additionally, the prior art does not teach or suggest a semiconductor device, comprising: the first end of the first gate structure is misaligned with the third end of the second gate structure in combination with other elements of claim 9.
Furthermore, claim 17 would be allowable because a closest prior art, Liaw et al. (US 2018/0315854), discloses removing (see Fig. 7 and paragraph 0024, wherein “patterning the gate materials by a lithographic process and etching”) a portion of the second gate structure 208b (Fig. 6) directly between the first 208a (Fig. 6) and third gate structures 208c (Fig. 6) to expose a portion of the active region 206 (Fig. 6) but fails to disclose after removing the portion of the second gate structure, forming a first epitaxial structure at least on the portion of the active region exposed by the second gate structure. Additionally, the prior art does not teach or suggest method for manufacturing a semiconductor device, comprising: after removing the portion of the second gate structure, forming a first epitaxial structure at least on the portion of the active region exposed by the second gate structure in combination with other elements of claim 17.

A closest prior art, Yang (US 2020/0168607), discloses a semiconductor device comprising: a substrate 308 (Fig. 3B, paragraph 0048); a first gate structure G(1) (Fig. 3B, paragraph 0051), a second gate structure G(2) (Fig. 3B, paragraph 0051), and a third gate structure G(3) (Fig. 3B, paragraph 0051) above the substrate 308 (Fig. 3B) and arranged in a first direction (horizontal direction in Fig. 3B; and see horizontal direction in Fig. 3A), wherein the first G(1) (Fig. 3B), second G(2) (Fig. 3B), and third G(3) (Fig. 3B) gate structures extend in a second direction (stacking direction in Fig. 3B; and see vertical direction in Fig. 3A) different from the first direction (horizontal direction in Fig. 3B; and see horizontal direction in Fig. 3A), and the second gate structure G(2) (Fig. 3B) is between the first G(1) (Fig. 3B) and third G(3) (Fig. 3B) gate structures; and a first source/drain region DP (Fig. 3A, paragraph 0051) extending from the first G(1) (Fig. 3A) gate structure to the third G(3) (Fig. 3A) gate structure but fails to teach the first source/drain region is at a first end of the second gate structure, and the first source/drain region is spaced apart from the second gate structure in a top view as the context of claim 1. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 2-8 depend on claim 1.
In addition, a closest prior art, Oh et al. (US 2017/0338229), discloses a semiconductor device comprising: a first semiconductor fin (second top AP Fig. 14A, paragraph 0023) and a second semiconductor fin (top AP Fig. 14A, paragraph 0023) arranged in a first direction (vertical direction in Fig. 14A); a first gate structure (fourth GP from the left corner of Fig. 14A, paragraph 0064) crossing over the first (second top AP Fig. 14A) and second (top AP Fig. 14A) semiconductor fins and extending from a first end (top end of fourth GP from the left corner of Fig. 14A) of the first gate structure to a second end (bottom end of fourth GP from the left corner of Fig. 14A) of the first gate structure in the first direction (vertical direction in Fig. 14A); a second gate structure (third GP from the left corner of Fig. 14A, paragraph 0064) crossing over the second semiconductor fin (top AP Fig. 14A) spaced apart from the first semiconductor fin (second top AP Fig. 14A), and extending from a third end (top end of third GP from the left corner of Fig. 14A) of the second gate structure to a BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/QL/qlApplication No.: 16/871,499Docket No.: 2519-0530PUS1Reply to Office Action of June 14, 2021Page 7 of 12fourth end (bottom end of third GP from the left corner of Fig. 14A) of the second gate structure in the first direction (vertical direction in Fig. 14A); and a first epitaxial structure (SD2 between left IR2s and IR2dn in Fig. 14B, paragraph 0085) and a second epitaxial structure (SD1 between left IR2s and IR2dn in Fig. 14B, paragraph 0085) above the first semiconductor fin AP (Fig. 14B) and on opposite sides of the first gate structure (second GP from the left corner of Fig. 14B), wherein the first and second epitaxial structures (see Fig. 14B and paragraph 0086, wherein “inclined surface”) have different lengths but fails to teach the first end of the first gate structure is misaligned with the third end of the second gate structure as the context of claim 9. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 10-16 depend on claim 9.
Furthermore, a closest prior art, Liaw et al. (US 2018/0315854), discloses a method for manufacturing a semiconductor device, comprising: forming an active region 206 (Fig. 3A, paragraph 0018) above a substrate 202 (Fig. 3A, paragraph 0018); forming a first gate structure 208a (Fig. 4C, paragraph 0023), a second gate structure 208b (Fig. 4C, paragraph 0023), a third gate structure 208c (Fig. 4C, paragraph 0023) above the substrate 202 (Fig. 4C) and crossing over the active region 206 (Fig. 4C); and removing (see Fig. 7 and paragraph 0024, wherein “patterning the gate materials by a lithographic process and etching”) a portion of the second gate structure 208b (Fig. 6) directly between the first 208a (Fig. 6) and third gate structures 208c (Fig. 6) to expose a portion of the active region 206 (Fig. 6) but fails to teach the first, second and third gate structures have a substantially constant pitch; and after removing the portion of the second gate structure, forming a first epitaxial structure at least on the portion of the active region exposed by the second gate structure as the context of claim 17. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 21-23 depend on claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered.  No issues remain outstanding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L. K./
Examiner, Art Unit 2813

	

/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813